LANVLEHWAHY

NO. 28l75

IN THE SUPREME COURT OF THE STATE OF HAWAfI

MAUNALUA BAY BEACH OHANA 28, a Hawai‘i won-profit
corporation; MAUNALUA BAY BEACH oHANA 29, a Hawai‘i
Non-Profit Corporation; MAUNALUA BAY BEACH OHANA 38,
_ a HawaiH Non~Profit Corporation, individually
and on behalf of all others similarly Situated,
PetitionerS/ReSpondents/PlaintiffS-AppelleeS,_

VS.

STATE oF HAWA:‘I,
Respondent/Petitioner/Defendant-Appellant

 

98 =\ §§ %~ §;i§`“¥? Uii`§l£
@EV`"H:J

CERTIORARI TO THE INTERMEDIATE COURT OF APPEAH§
(CIV. NO. O5-1-O904-05 EEH)

ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
(By: Moon, C.J., for the majorityl; Acoba, J., dissenting,
with whom Duffy, J., joinS)

Petitioners/respondents/plaintiffs-appellees Maunalua
Bay Beach Ohana 28, Maunalua Bay Beach Ohana 29, and Maunalua Bay

Beach Ohana 38'S application for writ of certiorari, filed April

22, 20lO, and respondent/petitioner/defendant-appellant State of

Hawaii’s application for writ of certiorari, filed April 26,

20lO, are hereby rejected.

DATED: Honolulu, Hawafi, June 9, 20lO.
Paul AlSton and

Laura P. Moritz, for
petitioners/respondents/

plaintiffs~appelleeS géS:z"Wé”`~` H
l i f Justice

Girard D. Lau and William

J. Wynhoff, Deputy Attorneys
General, for respondent/
petitioner/defendant-appellant

FOR THE COURTj

  

1 The majority: Moon, C.J., Nakayama and Recktenwald, JJ.